Exhibit 10.4

 

EXECUTION COPY

 

PARENT GUARANTY

 

PARENT GUARANTY, dated as of October 21, 2002, by FMC CORPORATION (the
“Guarantor”), in favor of each entity that has executed the Sharing Agreement
(collectively, the “Foreign Lenders”) under the Foreign Loans (as defined below)
listed opposite its name on such Schedule A (each, a “Guarantied Party” and,
collectively, the “Guarantied Parties”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement dated as of October 21, 2002 (together
with all appendices, exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein and used herein having the
meanings given to them in the Credit Agreement) among the Guarantor, as borrower
(the “Borrower”), the Lenders and Issuers party thereto and Citicorp USA, Inc.,
as agent for the Lenders and Issuers, the Lenders and Issuers have severally
agreed to make extensions of credit to the Guarantor upon the terms and subject
to the conditions set forth therein;

 

WHEREAS, pursuant to the respective terms of (i) each of the Foreign Credit
Lines and (ii) Hedging Contracts and Cash Management Obligations that are
otherwise guarantied by the Borrower (the “Foreign Facilities” and together with
the Foreign Credit Lines, the “Foreign Loans”), each of the Foreign Lenders have
agreed to make extensions of credit or other financial accommodations to the
applicable Foreign Borrowers upon the terms and subject to the conditions set
forth in the documentation with respect to each applicable Foreign Loan
(together with all appendices, exhibits and schedules thereto and as the same
may be amended, restated, supplemented or otherwise modified from time to time,
collectively, the “Foreign Loan Documents”);

 

WHEREAS, the Guarantor will receive substantial direct and indirect benefits
from the Foreign Loans; and

 

WHEREAS, a condition precedent to the obligation of the Lenders and the Issuers
to make their respective extensions of credit to the Guarantor under the Credit
Agreement is that the Guarantor shall have executed and delivered this Parent
Guaranty (this “Guaranty”) for the benefit of the Guarantied Parties;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1 Guaranty

 

(a) The Guarantor hereby absolutely, unconditionally and irrevocably guarantees,
as primary obligor and not merely as surety, the full and punctual payment when
due, whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise in accordance herewith or any other Loan Document or
Foreign Loan Document, of all the obligations of the Foreign Borrowers under the
Foreign Loans owing to each Foreign Lender that has executed the Sharing
Agreement (the “Obligations”), whether or not from time to time reduced or
extinguished or hereafter increased or incurred, whether or not recovery may be
or hereafter may become barred by any statute of limitations, whether or not
enforceable as against any Foreign Borrower, whether now or hereafter existing,
and

 



--------------------------------------------------------------------------------

PARENT GUARANTY

FMC CORPORATION

 

whether due or to become due, including principal, interest (including interest
at the contract rate applicable upon default accrued or accruing after the
commencement of any proceeding under the Bankruptcy Code or any similar
bankruptcy or insolvency proceeding with respect to the Foreign Borrowers,
whether or not such interest is an allowed claim in such proceeding), fees and
costs of collection. This Guaranty constitutes a guaranty of payment and not of
collection.

 

(b) The Guarantor further agrees that, if any payment made by any Foreign
Borrower or any other person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid to such Foreign
Borrower or such other person, its estate, trustee, receiver or any other party,
including the Guarantor, under any bankruptcy law, equitable cause or any other
Requirement of Law, then, to the extent of such payment or repayment, the
Guarantor’s liability hereunder (and any Lien or other collateral securing such
liability) shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, this Guaranty
shall have been cancelled or surrendered (and if any Lien or other collateral
securing the Guarantor’s liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender), this Guaranty (and such
Lien or other collateral) shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect the obligations of the Guarantor in respect of the amount of
such payment (or any Lien or other collateral securing such obligation).

 

Section 2 Authorization; Other Agreements

 

The Guarantied Parties are hereby authorized, without notice to, or demand upon,
the Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of the
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:

 

(a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including any of the Foreign Loan Documents)
now or hereafter executed by any Foreign Borrower and delivered to the
Guarantied Parties or any of them, including any increase or decrease of
principal or the rate of interest thereon;

 

(b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the Foreign
Loan Documents) now or hereafter executed by any Foreign Borrower and delivered
to the Guarantied Parties or any of them;

 

(c) accept partial payments on the Obligations;

 

(d) receive, take and hold additional security or collateral for the payment of
the Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such additional security or collateral;

 

(e) settle, release, compromise, collect or otherwise liquidate the Obligations
or accept, substitute, release, exchange or otherwise alter, affect or impair
any security or collateral for the Obligations or any part of them or any other
guaranty therefor, in any manner;

 

2



--------------------------------------------------------------------------------

PARENT GUARANTY

FMC CORPORATION

 

(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with any
Foreign Borrower or any other guarantor, maker or endorser;

 

(g) apply to the Obligations any payment or recovery (x) from any Foreign
Borrower, from any other guarantor, maker or endorser of the Obligations or any
part of them or (y) from the Guarantor in such order as provided herein, in each
case whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;

 

(h) apply to the Obligations any payment or recovery from the Guarantor of the
Obligations or any sum realized from security furnished by the Guarantor upon
its indebtedness or obligations to the Guarantied Parties or any of them, in
each case whether or not such indebtedness or obligations relate to the
Obligations; and

 

(i) refund at any time any payment received by any Guarantied Party in respect
of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered (or any release or termination
of any Collateral by virtue thereof), and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of the Guarantor hereunder in respect of the amount so refunded (and
any Collateral so released or terminated shall be reinstated with respect to
such obligations);

 

even if any right of reimbursement or subrogation or other right or remedy of
the Guarantor is extinguished, affected or impaired by any of the foregoing
(including any election of remedies by reason of any judicial, non-judicial or
other proceeding in respect of the Obligations that impairs any subrogation,
reimbursement or other right of the Guarantor).

 

Section 3 Guaranty Absolute and Unconditional

 

The Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guaranty are
absolute and unconditional and shall not be discharged or otherwise affected as
a result of any of the following:

 

(a) the invalidity or unenforceability of any of (i) the Borrower’s obligations
under the Credit Agreement or any other Loan Document or (ii) the obligations of
the Foreign Borrowers under the Foreign Loan Documents, or any other agreement
or instrument relating thereto, or any security for, or other guaranty of the
Obligations or any part of them, or the lack of perfection or continuing
perfection or failure of priority of any security for the Obligations or any
part of them;

 

(b) the absence of any attempt to collect the Obligations or any part of them
from any Foreign Borrower or other action to enforce the same;

 

(c) failure by any Guarantied Party to take any steps to perfect and maintain
any Lien on, or to preserve any rights to, any Collateral;

 

(d) any Guarantied Party’s election, in any proceeding instituted under chapter
11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code;

 

3



--------------------------------------------------------------------------------

PARENT GUARANTY

FMC CORPORATION

 

(e) any borrowing or grant of a Lien by the Borrower, as debtor-in-possession,
or extension of credit, under Section 364 of the Bankruptcy Code;

 

(f) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations ;

 

(g) any use of cash collateral under Section 363 of the Bankruptcy Code;

 

(h) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;

 

(i) the avoidance of any Lien in favor of the Guarantied Parties or any of them
for any reason;

 

(j) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any Foreign
Borrower, the Guarantor or any of the Borrower’s Subsidiaries, including any
discharge of, or bar or stay against collecting, any Obligation (or any part of
them or interest thereon) in or as a result of any such proceeding;

 

(k) failure by any Guarantied Party to file or enforce a claim against any
Foreign Borrower or its estate in any bankruptcy or insolvency case or
proceeding;

 

(l) any action taken by any Guarantied Party if such action is authorized
hereby;

 

(m) any election following the occurrence and during the continuance of an Event
of Default by any Guarantied Party to proceed separately against the personal
property Collateral in accordance with such Guarantied Party’s rights under the
UCC or similar applicable foreign laws or, if the Collateral consists of both
personal and real property, to proceed against such personal and real property
in accordance with such Guarantied Party’s rights with respect to such real
property; or

 

(n) any other circumstance that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor or any other obligor on any
obligations, other than the payment in full of the Obligations.

 

Section 4 Waivers

 

The Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of any Foreign
Borrower. The Guarantor shall not, until the Obligations are irrevocably paid in
full and the Foreign Loans and the commitments and other obligations thereunder
have been terminated, (i) assert any claim or counterclaim it may have against
the Foreign Borrowers or (ii) set off any of its obligations to the Foreign
Borrowers against any obligations of the Foreign Borrowers to it, other than any
such set off in the ordinary course of the Guarantor’s business. In connection
with the foregoing, the Guarantor covenants that its obligations hereunder shall
not be discharged, except by complete performance.

 

Section 5 Reliance

 

The Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Foreign Borrowers and any endorser and other
guarantor of all or any part of the

 

4



--------------------------------------------------------------------------------

PARENT GUARANTY

FMC CORPORATION

 

Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Obligations, or any part thereof, that diligent inquiry would reveal, and
the Guarantor hereby agrees that no Guarantied Party shall have any duty to
advise the Guarantor of information known to it regarding such condition or any
such circumstances. In the event any Guarantied Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
the Guarantor, such Guarantied Party shall be under no obligation (a) to
undertake any investigation not a part of its regular business routine, (b) to
disclose any information that such Guarantied Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) to make any other or future disclosures of such information
or any other information to the Guarantor.

 

Section 6 Waiver of Subrogation and Contribution Rights

 

Until the Obligations have been irrevocably paid in full and the Foreign Loans
and the commitments and other obligations thereunder have been terminated, the
Guarantor shall not enforce or otherwise exercise any right of subrogation to
any of the rights of the Guarantied Parties or any part of them against the
Foreign Borrowers or any right of reimbursement or contribution or similar right
against the Foreign Borrowers by reason of this Agreement or by any payment made
by the Guarantor in respect of the Obligations.

 

Section 7 Subordination

 

The Guarantor hereby agrees that any Indebtedness of the Foreign Borrowers now
or hereafter owing to the Guarantor, whether heretofore, now or hereafter
created (the “Guarantor Subordinated Debt”), is hereby subordinated to all of
the Obligations and that, except as permitted under Section 8.6 (Prepayment and
Cancellation of Indebtedness) of the Credit Agreement and under the Foreign Loan
Documents, the Guarantor Subordinated Debt shall not be paid in whole or in part
until the Obligations have been paid in full and this Guaranty is terminated and
of no further force or effect. The Guarantor shall not accept any payment of or
on account of the Guarantor Subordinated Debt at any time in contravention of
the foregoing. Upon the occurrence and during the continuance of an Event of
Default, the Guarantor shall cause the applicable Foreign Borrower to pay to the
Administrative Agent any payment of all or any part of the Guarantor
Subordinated Debt and any amount so paid to the Administrative Agent shall be
applied to payment of the Obligations as provided in the applicable Foreign Loan
Document. Each payment on the Guarantor Subordinated Debt received in violation
of any of the provisions hereof shall be deemed to have been received by the
Guarantor as trustee for the Guarantied Parties and shall be paid over to the
Administrative Agent immediately on account of the Obligations, but without
otherwise affecting in any manner the Guarantor’s liability hereof. The
Guarantor agrees to file all claims against the Foreign Borrowers in any
bankruptcy or other proceeding in which the filing of claims is required by law
in respect of the Guarantor Subordinated Debt, and the Administrative Agent
shall be entitled to all of the Guarantor’s rights thereunder. If for any reason
the Guarantor fails to file such claim at least ten Business Days prior to the
last date on which such claim should be filed, the Guarantor hereby irrevocably
appoints the Administrative Agent as its true and lawful attorney-in-fact and is
hereby authorized to act as attorney-in-fact in the Guarantor’s name to file
such claim or, in the Administrative Agent’s discretion, to assign such claim to
and cause proof of claim to be filed in the name of the Administrative Agent or
its nominee. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to the
Administrative Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for that purpose, the Guarantor hereby assigns
to the Administrative Agent all of the Guarantor’s rights to any payments or
distributions to which the Guarantor otherwise would be entitled. If the amount
so paid is greater than the Guarantor’s liability hereunder, the Administrative
Agent shall

 

5



--------------------------------------------------------------------------------

PARENT GUARANTY

FMC CORPORATION

 

promptly pay the excess amount to the party entitled thereto. In addition, the
Guarantor hereby irrevocably appoints the Administrative Agent as its
attorney-in-fact to exercise all of the Guarantor’s voting rights in connection
with any bankruptcy proceeding of the Foreign Borrower or any plan for the
reorganization of the Foreign Borrowers.

 

Section 8 Default; Remedies

 

The obligations of the Guarantor hereunder are independent of and separate from
the Obligations. If any Obligation is not paid when due, or upon the occurrence
and during the continuance of any Event of Default or upon the occurrence and
during the continuance any default by any Foreign Borrower as provided in any
other instrument or document evidencing all or any part of the Obligations, the
Administrative Agent may, at its sole election, proceed directly and at once,
without notice, against the Guarantor to collect and recover the full amount or
any portion of the Obligations then due, without first proceeding against any
Foreign Borrower or any other guarantor of the Obligations, or against any
Collateral under the Foreign Loan Documents or joining any Foreign Borrower or
any other guarantor in any proceeding against the Guarantor. At any time after
maturity of the Obligations, the Administrative Agent may (unless the
Obligations have been irrevocably paid in full), without notice to the Guarantor
and regardless of the acceptance of any Collateral for the payment thereof,
appropriate and apply toward the payment of the Obligations (a) any indebtedness
due or to become due from any Guarantied Party to the Guarantor and (b) any
moneys, credits or other property belonging to the Guarantor at any time held by
or coming into the possession of any Guarantied Party or any of its respective
Affiliates.

 

Section 9 Irrevocability

 

This Guaranty shall be irrevocable as to the Obligations (or any part thereof)
until the Foreign Loans have been terminated and all monetary Obligations then
outstanding have been irrevocably repaid in cash, at which time this Guaranty
shall automatically be cancelled. Upon such cancellation and at the written
request of the Guarantor or its successors or assigns, and at the cost and
expense of the Guarantor or its successors or assigns, the Administrative Agent
shall execute in a timely manner a satisfaction of this Guaranty and such
instruments, documents or agreements as are necessary or desirable to evidence
the termination of this Guaranty.

 

Section 10 Setoff

 

Upon the occurrence and during the continuance of an Event of Default, each
Guarantied Party and each Affiliate of a Guarantied Party may, without notice to
the Guarantor and regardless of the acceptance of any security or collateral for
the payment hereof, appropriate and apply toward the payment of all or any part
of the Obligations (a) any indebtedness due or to become due from such
Guarantied Party or Affiliate to the Guarantor and (b) any moneys, credits or
other property belonging to the Guarantor, at any time held by, or coming into,
the possession of such Guarantied Party or Affiliate.

 

Section 11 No Marshalling

 

The Guarantor consents and agrees that no Guarantied Party or Person acting for
or on behalf of any Guarantied Party shall be under any obligation to marshal
any assets in favor of the Guarantor or against or in payment of any or all of
the Obligations.

 

6



--------------------------------------------------------------------------------

PARENT GUARANTY

FMC CORPORATION

 

Section 12 Enforcement; Amendments; Waivers

 

No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guaranty, the Credit Agreement, any other Loan
Document or any Foreign Loan Document or otherwise with respect to all or any
part of the Obligations, the Collateral or any other guaranty of or security for
all or any part of the Obligations shall operate as a waiver thereof, and no
single or partial exercise by any such Person of any such right or remedy shall
preclude any further exercise thereof. No modification or waiver of any
provision of this Guaranty shall be binding upon any Guarantied Party, except as
expressly set forth in a writing duly signed and delivered by the party making
such modification or waiver. Failure by any Guarantied Party at any time or
times hereafter to require strict performance by the Foreign Borrowers, the
Guarantor, any other guarantor of all or any part of the Obligations or any
other Person of any provision, warranty, term or condition contained in any Loan
Document or any Foreign Loan Document now or at any time hereafter executed by
any such Persons and delivered to any Guarantied Party shall not waive, affect
or diminish any right of any Guarantied Party at any time or times hereafter to
demand strict performance thereof and such right shall not be deemed to have
been waived by any act or knowledge of any Guarantied Party, or its respective
agents, officers or employees, unless such waiver is contained in an instrument
in writing, directed and delivered to the Foreign Borrowers or the Guarantor, as
applicable, specifying such waiver, and is signed by the party or parties
necessary to give such waiver under the Credit Agreement and/or applicable
Foreign Loan Document. No waiver of any Event of Default by any Guarantied Party
shall operate as a waiver of any other event of default or the same event of
default on a future occasion, and no action by any Guarantied Party permitted
hereunder shall in any way affect or impair any Guarantied Party’s rights and
remedies or the obligations of the Guarantor under this Guaranty. Any
determination by a court of competent jurisdiction of the amount of any
principal or interest owing by any Foreign Borrower to a Guarantied Party shall
be conclusive and binding on the Guarantor irrespective of whether the Guarantor
was a party to the suit or action in which such determination was made.

 

Section 13 Successors and Assigns

 

This Guaranty shall be binding upon the Guarantor and upon the successors and
assigns of the Guarantor and shall inure to the benefit of the Guarantied
Parties and their respective successors and assigns; all references herein to
any Foreign Borrower and to the Guarantor shall be deemed to include their
respective successors and assigns. The successors and assigns of the Guarantor
and any Foreign Borrower shall include, without limitation, their respective
receivers, trustees and debtors-in-possession. All references to the singular
shall be deemed to include the plural where the context so requires.

 

Section 14 Representations and Warranties; Covenants

 

The Guarantor hereby (a) represents and warrants that the representations and
warranties made by it in Article IV (Representations and Warranties) of the
Credit Agreement are true and correct on the date hereof and (b) agrees to take,
or refrain from taking, as the case may be, each action necessary to be taken or
not taken, as the case may be, so that no Default or Event of Default or event
of default under any Foreign Loan Document is caused by the failure to take such
action or to refrain from taking such action by the Guarantor.

 

Section 15 Governing Law

 

This Guaranty and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

7



--------------------------------------------------------------------------------

PARENT GUARANTY

FMC CORPORATION

 

Section 16 Submission to Jurisdiction; Service of Process

 

(a) Any legal action or proceeding with respect to this Guaranty and any other
Loan Document, may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, the Guarantor hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.

 

(b) Nothing contained in this Section 16(Submission to Jurisdiction; Service of
Process) shall affect the right of the Administrative Agent or any other
Guarantied Party to serve process in any other manner permitted by law or
commence legal proceedings or otherwise proceed against the Guarantor in any
other jurisdiction.

 

(c) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

 

Section 17 Certain Terms

 

The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section, subsection
or clause in this Guaranty, (b) unless otherwise indicated, references herein to
an Exhibit, Article, Section, subsection or clause refer to the appropriate
Exhibit to, or Article, Section, subsection or clause in this Guaranty and (c)
the term “including” means “including without limitation” except when used in
the computation of time periods.

 

Section 18 Waiver of Jury Trial

 

EACH OF THE ADMINISTRATIVE AGENT, THE OTHER GUARANTIED PARTIES AND THE GUARANTOR
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO
THIS GUARANTY AND ANY OTHER LOAN DOCUMENT OR FOREIGN LOAN DOCUMENT.

 

Section 19 Notices

 

Any notice or other communication herein required or permitted shall be given,
in the case of the Guarantor, as provided in Section 11.8 (Notices, Etc.) of the
Credit Agreement and, in the case of any Guarantied Party, to such party at the
address listed in the applicable Foreign Loan Document.

 

Section 20 Severability

 

Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or

 

8



--------------------------------------------------------------------------------

PARENT GUARANTY

FMC CORPORATION

 

invalidity without invalidating the remainder of such provision or the remaining
provisions of this Guaranty.

 

Section 21 Collateral

 

The Guarantor hereby acknowledges and agrees that its obligations under this
Guaranty are secured pursuant to the terms and provisions of the Loan Documents
with respect to the Collateral, if any, executed by it in favor of the
applicable Foreign Lender, and covenants that it shall not grant any Lien with
respect to its property in favor, or for the benefit, of any Person except as
permitted by the terms of the Credit Agreement.

 

Section 22 Costs and Expenses

 

The Guarantor agrees to pay or reimburse the Administrative Agent and each of
the other Guarantied Parties upon demand for all out-of-pocket costs and
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel and costs of settlement), incurred by the Administrative Agent
and such other Guarantied Parties in enforcing this Guaranty or any security
therefor or exercising or enforcing any other right or remedy available in
connection herewith or therewith.

 

Section 23 Waiver of Consequential Damages

 

THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGE IN ANY LEGAL ACTION OR
PROCEEDING IN RESPECT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR FOREIGN
LOAN DOCUMENT.

 

Section 24 Entire Agreement

 

This Guaranty, taken together with all of the other Loan Documents and Foreign
Loan Documents executed and delivered by the Guarantor, represents the entire
agreement and understanding of the parties hereto and supersedes all prior
understandings, written and oral, relating to the subject matter hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantor as of
the day and year first set forth above.

 

FMC CORPORATION,

as Guarantor

By:   /s/ Thomas C. Deas, Jr.    

--------------------------------------------------------------------------------

    Name: Thomas C. Deas, Jr.     Title: Vice President & Treasurer

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

CITICORP USA, INC.,

as Administrative Agent

By:   /s/ Caroyln A. Sheridan    

--------------------------------------------------------------------------------

    Name: Caroyln A. Sheridan     Title: Managing Director & Vice President

 